                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


CATHLEEN A. KUMBALEK,

                   Plaintiff,

      v.                                            Case No. 18-cv-177-pp

NANCY A. BERRYHILL,

                   Defendant.


 ORDER APPROVING AGREED MOTION FOR AWARD UNDER THE EQUAL
             ACCESS TO JUSTICE ACT (DKT. NO. 20)


      On October 11, 2018, the parties filed an agreed motion, asking the

court to enter an order awarding attorneys’ fees, expenses and costs. Dkt. No.

20.

      The court GRANTS the agreed motion for award under the EAJA. Dkt.

No. 20. The court ORDERS that the defendant shall pay to the plaintiff an

award of attorneys’ fees in the amount of $5,531.75 and costs in the amount

of $400.00 in full satisfaction and settlement of any and all claims the plaintiff

may have in this case under the EAJA. The court awards these fees and costs

to the plaintiff, not the plaintiff’s attorney, and under Astrue v. Ratliff, 560 U.S.

586 (2010), the United States may offset the award to satisfy pre-existing debts

that the litigant owes the United States.

      If counsel for the parties verify that the plaintiff owes no pre-existing debt

subject to offset, the defendant shall direct that the award be made payable to


                                         1
the plaintiff’s attorney, pursuant to the EAJA assignment duly signed by the

plaintiff and counsel.

      Dated in Milwaukee, Wisconsin this 12th day of October, 2018.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                       2
